Memorandum. We have examined defendants’ several contentions and find them to be without merit. The convictions should, therefore, be sustained.
The judgments appealed from should be modified by vacating the sentence of death, however (People v. Fitzpatrick, 32 N Y 2d 499), and the case remitted to Supreme Court, Queens County, for resentencing. As so modified, the judgments should be affirmed.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtlbr, Rabin and Stevens concur.
Judgments modified in accordance with the memorandum herein and, as so modified, affirmed.